Citation Nr: 1440111	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-29 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for a lumbar spine disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from March 1972 to March 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is manifested by limitation of motion and pain with exacerbating episodes lasting less than 6 weeks in a 12 month period.  

2.  Prior to October 14, 2011, the Veteran's service-connected radiculopathy of the left lower extremity has not been manifested by more than mild incomplete paralysis of the sciatic nerve.

3.  As of October 14, 2011, the Veteran's service-connected radiculopathy of the left lower extremity is manifested by moderate incomplete paralysis of the sciatic nerve.

4.  The Veteran's service-connected disabilities are: degenerative disc disease of the lumbar spine evaluated as 40 percent and radiculopathy of the left lower extremity evaluated as 10 percent.  The Veteran's service-connected disabilities do not preclude gainful employment consistent with his education and occupational experience.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for lumbar spine disability have not been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 38 C.F.R. 3.159, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5237, 5242 (2013).

2.  The criteria for a higher initial rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met prior to October 14, 2011. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6. 4.7, 4.10, 4.71a, 4.124a, Diagnostic Code 8520, 8620, 8720 (2013).

3.  The criteria for an initial rating of 20 percent for radiculopathy of the left lower extremity have not been met as of October 14, 2011. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6. 4.7, 4.10, 4.71a, 4.124a, Diagnostic Code 8520, 8620, 8720 (2013).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, and a duty to assist claimants by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The claim for an initial evaluation in excess of 40 percent for a lumbar spine disability and for an initial evaluation in excess of 10 percent for radiculopathy are downstream issues from a rating decision dated in April 2009, which initially established service connection for these disabilities and assigned the initial ratings being contested and their effective dates.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claims for initial evaluations for a lumbar spine disability and radiculopathy, such noncompliance is deemed to be non-prejudicial to these specific claims.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  VA treatment records have been associated with the record.  The Veteran has also provided statements and argument in support of his claims.  He has not identified any evidence that has not otherwise been obtained.  VA examinations have been conducted in March 2009 and October 2011.  These examinations describes the disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

With regard to the Veteran's claim for TDIU, the Board notes that neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was informed via letter dated in May 2009 of the criteria for establishing a TDIU, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements required at the time.  It further predated the initial adjudication by the RO, in December 2009.  Proper VA process in the form of an October 2011 statement of the case followed.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Nothing more is required.  

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Service treatment records, service personnel records, VA treatment records, and private treatment records concerning the Veteran have been associated with the claims file, whether through VA's efforts to obtain such records identified by him, through his submitting such records on his own behalf, or both.  

The Board concludes that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes identify the various disabilities. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2013); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

Increased Rating for a Lumbar Spine Disability and Lower Left Extremity Radiculopathy

In a February 2010 notice of disagreement (NOD) the Veteran requested an increase in his disability rating for his service-connected lumbar spine disability, and an increase in rating for his service-connected radiculopathy of the lower left extremity.  Pursuant to the rating criteria for the spine, the service-connected lumbar spine disability has been rated 40 percent disabling from January 16, 2009 under Diagnostic Code 5242 for pain and limitation of motion.  The Veteran has asserted that he is entitled to a disability rating in excess of 40 percent.  The Board notes that revised provisions for evaluating the spine were enacted on September 26, 2003 and these provisions are only applicable to claims received on or after that date.  Since the Veteran filed the current increased rating claim for the service-connected lumbar spine disability in February 2010, these revisions apply to the present case and the claim will be considered under the criteria effective as of the date of claim.  See 38 C.F.R. § 4.71a (2013).

Regarding claims filed after September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The rating criteria, a 50 percent rating is assigned where unfavorable ankylosis of the entire thoracolumbar spine is present, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffens, or aching in the area of the spine affected by residuals of injury or disease).  Id.

The claims for Intervertebral Disc Syndrome rated under Diagnostic Code 5243 are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Note (6).
Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the rating criteria, in pertinent part, provides a 60 percent rating, the maximum available, when the evidence shows incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For VA purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a.

After a full review of the record, including the present level of disability and current lay and medical findings, the Board concludes that a rating in excess of 40 percent for the service connected lumbar spine disability is not warranted at any time during the period on appeal.  

In March 2009 the Veteran was afforded a VA examination for his low back disability.  He reported that his disability began after falling down a flight of stairs while still in service.  He has been treated since then for issues with back pain, and underwent four surgeries for his back.  His symptoms at the March 2009 examination included constant pain localized to the lumbar region with radiation into his lower left extremity since the 1970s, following the first surgery.  There was no loss of bladder or bowel control, but he noted that there was a weak stream.  He did not note any history of fatigue or weakness, but stated that he had decreased motion, stiffness, spasms and pain.  He noted that the pain was an aching with stabbing/sharp pain upon movement.  The Veteran noted that he had incapacitating episodes which flared on a monthly basis, and required either ESI treatment or facet blocks between ESI treatments.  His last episode prior to that examination was in February 2009 and lasted 5 weeks.  At the time of that examination, the Veteran reported that he was using a cane to help him walk.  

Upon examination, the examiner noted that the Veteran had normal posture, but did not have normal gait.  He had lumbar flattening, but there was not ankylosis of the entire lumbar spine.  The Veteran's range of motion was as follows: flexion was 0 to 40 degrees, extension was 0 to 5 degrees, left and right lateral flexion was 0 to 15 degrees and left and right lateral rotation were also 0 to 15 degrees.  There was objective evidence of pain on active range of motion, and also following repetitive motion.  The examiner diagnosed the Veteran with Degenerative Disc Disease of the lumbar spine with radiculopathy and residuals from multiple surgeries.  In February 2010 the Veteran was afforded an MRI which revealed moderate Degenerative Disc Disease.  

In September 2011 the Veteran was afforded a general VA medical examination.  At that examination, he reported that he was unable to do much, and that he could walk for about 50 feet slowly, with the aid of a cane and a back brace for support.  He also reported that he depended on his wife for everything, and that he could sit for greater than an hour, watch TV, work on his computer and talk on the phone.  He reported that he had stiffness, limited motion, back pain and radiation of the pain.  

In October 2011 the Veteran was afforded another VA examination for his spine.  At that examination he reported that his pain had gotten progressively worse, but that he had a fair response to treatment for the pain.  He stated that he had a history of fatigue, decreased motion, stiffness, spasm and spine pain.  He stated that his pain would come with movement and that it was dull to sharp in nature.  He further reported that the pain was severe, and constant in nature, occurring daily.  He stated that the radiation of pain to his left ankle was tingling and burning in nature.  The Veteran also reported that he used a cane and a brace to walk, and that he was still unable to walk more than a few yards.  

Upon examination, the examiner noted that the Veteran's posture was normal, his head position was normal and his gait was normal.  Other than spasm and pain with motion to include tenderness, there were no other objective abnormalities observed of the lumbar spine.  At the time of the examination the Veteran's range of motion measurements were: flexion was 0 to 40 degrees, extension was 0 to 10 degrees, his left lateral and right lateral flexion were 0 to 20 degrees and his left lateral and right lateral rotation were 0 to 20 degrees.  The examiner noted that the Veteran had objective evidence of pain on active motion, and that he had objective evidence of pain following repetitive motion.  The examiner also noted the absence of ankylosis.

The Veteran had normal reflex examination findings, and upon his sensory examination the examiner noted that his left lower nerve was affected with numbness to the anterior aspect of his left thigh, and a burning/tingling sensation from his low back to the posterior aspect of his left lower extremity down to his left ankle.  The examiner diagnosed the Veteran with Degenerative Disc Disease of the lumbar spine, and also noted the effects his disability would have on his occupation.  The examiner reported that the Veteran had decreased mobility, and therefore would have difficulty lifting and carrying and would have a lack of stamina, weakness or fatigue, decreased strength and lower extremity pain.  

In November 2011 the Veteran submitted a report of a private consultation and examination with regard to his lumbar spine disability.  At that examination the Veteran reported again that he had continuous pain in his low back, and that he constantly endured falls and loss of motor function and strength.  The examiner also noted the Veteran's significant left femoral nerve radiculopathy which manifested in constant pain and paresthesia of the left anterior leg above the knee.  He reported that true ranges of motion revealed virtually no functional movement of the lumbar spine, but did report that the Veteran walked with a cane.  The examiner opined that it was dangerous for the Veteran to ambulate, and suggested that he consider using a wheelchair.  

Given the evidence of record, the Board finds that a disability rating in excess of 40 percent is not warranted for the Veteran's service-connected lumbar spine disability.  In this regard, the competent and probative evidence does not demonstrate that there was favorable ankylosis of the lumbar spine, which would be required for a higher 50 percent rating.  While the November 2011 examiner indicated that the Veteran had no functional movement, there was still movement and thus, the lumbar spine was not ankylosed. The Board further notes that the evidence of record at no time indicates that the Veteran had unfavorable ankylosis of the entire spine, which would be required for a 100 percent rating.  

Because the Veteran is receiving the maximum rating for limitation of motion of the lumbothoracic spine, additional compensation for functional loss is not warranted. Johnston v. Brown, 10 Vet.App. 80, 84-85 (1997) (explaining that remand was not required even though the Board did not consider functional loss due to pain because the appellant was already receiving the maximum disability rating for limitation of motion available under the diagnostic code at issue, 5215).

The Board also takes note that the Veteran's subjective complaints of pain radiating down his lower left extremity has been documented.  In this regard, under the spine regulations discussed above, Note (1) under the General Rating Formula for Diseases and Injuries of the Spine directs evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See also Bierman v. Brown, 6 Vet. App. 125 (1994) [holding that under former Diagnostic Code 5293 a separate rating for neurological disability may be appropriate when its manifestations are distinct from the musculoskeletal disorder]. 

Under 38 C.F.R. § 4.124a , disability from neurological disorders is rated in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, and sensory disturbances. 38 C.F.R. § 4.120.  The schedule of ratings does not define the terms "moderate" and "severe;" rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just." 38 C.F.R. § 4.6 .

Under Diagnostic Code 8620, a 10 percent rating is warranted for mild incomplete paralysis.  A 20 percent rating is warranted when there is moderate incomplete paralysis.  A 40 percent rating is warranted when there is moderately severe incomplete paralysis; 60 percent is assigned when there is severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is warranted when there is complete paralysis.  38 C.F.R. § 4.124a , Diagnostic Code 8620. 

The term "incomplete paralysis," with respect to nerve injuries, indicates a degree of loss or impaired function substantially less than the type pictured for "complete paralysis" given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a , Diseases of the Peripheral Nerves. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See Id. The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123.

Effective March 11, 2009, the Veteran was granted service connection and assigned an initial 10 percent disability rating for separate neurological manifestations, that is, for radiculopathy of the left lower extremities associated with his lumbar spine disability.  Based on review of the record, the Board finds that the competent and probative evidence of record indicates that as of the October 2011 VA examination his left lower extremity radiculopathy warranted a 20 percent evaluation as moderate impairment. The examiner indicated his left lower nerve was affected with numbness to the anterior aspect of his left thigh, and a burning/tingling sensation from his low back to the posterior aspect of his left lower extremity down to his left ankle.  Further the November 2011 private findings showed constant pain and paresthesia of the left anterior leg above the knee. 

No additional compensation is warranted as the Veteran has not identified any bladder or bowel dysfunction associated with his lumbar spine disability, and none has been diagnosed and there is no indication of radiculopathy of the right lower extremity.

The Board has also considered the Veteran's statements that his disabilities are worse than the 40 percent 10 percent ratings he currently receives.   It notes that in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his low back and radicular disabilities according to the appropriate diagnostic codes.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated.  Here, the clinical evidence pertaining to the Veteran's lumbar muscle strain disability is more probative for the purposes of assigning a rating in conjunction with the relevant rating criteria.  Moreover, the Veteran has not submitted any evidence showing that he sought treatment or was treated for the worsening of his lumbar spine disability or his left extremity radiculopathy since his last examination.  

With respect to a staged rating, in this case, the medical evidence of record appears to support the proposition that there is no basis for awarding the Veteran a staged increased disability rating for any time during the appeal period with regard to his lumbar spine disability.  As for his rating for his left leg, the Board finds that a staged rating is warranted, and a 20 percent evaluation is assigned as of October 14, 2011, the date of his examination showing worsening.  

In light of the above, the claim for a rating in excess of 40 percent for a lumbar spine disability and in excess of 10 percent for lower left extremity radiculopathy prior to October 14, 2011 are denied.  A 20 percent rating for left lower extremity radiculopathy as of October 14, 2011, is granted.  

The Board has also considered whether this case should be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1)  An extraschedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, the threshold factor being a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate to compensate for the "collective impact" of the Veteran's service-connected disabilities on his disability picture.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for those disabilities.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). Johnson v. McDonald, ___ F.3d ___, No. 13-7104, (Fed.Cir. Aug. 6, 2014).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's lumbar spine and left lower extremity disabilities are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Codes 5242, 5243,, and 8620, specifically provide for disability ratings based on limitation of motion and function, on specific abnormalities, including due to pain and other orthopedic factors and level of impairment due to nerve disability.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59 (2013); see also DeLuca.  In this case, considering the lay and medical evidence, the Veteran's lumbar spine disability has been manifested by pain, instability, and limited painful motion, and difficulty ambulating.  These symptoms are contemplated by the schedular rating criteria.  

Additionally, the Board has considered the Veteran's functional limitations indicated during VA examinations and in lay statements, to include limitations to walking and standing, and performing his occupational tasks.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the functional limitations imposed by the Veteran's disability are specifically contemplated by the criteria discussed above, including the effect of the lumbar back and left lower extremity pain and associated limitations on occupation and daily life.  In the absence of exceptional factors associated with these disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to  38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to TDIU

In an April 2009 claim, the Veteran applied for TDIU.  Total disability is considered to exist when there is present any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2013).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2013).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).

If a veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2013); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19 (2013).  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2013).

Currently, the Veteran is service-connected for two disabilities; he is service-connected for his lumbar spine with an evaluation of 40 percent, and for radiculopathy of his lower left extremity, which is evaluated at 20 percent disabling.  The current combined evaluation for the Veteran's service-connected disabilities is 50 percent.  38 C.F.R. § 4.25 (2013). Thus, the Veteran does not meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).

That notwithstanding, it is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled. 38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a) , as here, an extraschedular rating is for consideration where a Veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).

In January 2010 the Veteran asserted that he last worked in December 1998 as a Work Control Associate.  In VA Form 21-4192, the Veteran's employer reported that the Veteran was terminated from employment in 1998.  At his September 2011 VA examination, the examiner opined as to the Veteran's functional capabilities considering his lumbar spine disability.  The examiner stated that the Veteran had significant limitations in all ambulatory activities.  He stated that any lifting, pushing or pulling would not be possible.  However, the examiner stated that the Veteran would be able to perform all sedentary activities.  At his private consultation in November 2011, the Veteran's examiner noted that the Veteran was totally disabled and unemployable on the basis of his lumbar spine disability alone.  

When weighing the evidence in its totality, the Board finds that the evidence is insufficient to show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  While the private examiner in November 2011 stated that the Veteran was unemployable because it was dangerous for him to ambulate, this opinion is diminished by the fact that the examiner did not provide an opinion on whether the Veteran could participate in non-ambulatory employment.  On the other hand, the September 2011 VA examination, which was based on a review of the claims file and an examination of the Veteran, specifically described how the Veteran's service-connected disabilities, while significant, did not prevent him from maintaining employment that is sedentary in nature.  Accordingly, the Board finds that the October 2011 VA examination is more probative of the question of whether the Veteran is unemployable. 

The Board therefore concludes that the preponderance of the evidence is against the claim that the Veteran is currently precluded from engaging in substantial gainful employment by reason of his service-connected disabilities.  Entitlement to TDIU is thus not established under 38 C.F.R. § 4.16. Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to an initial evaluation in excess of 40 percent for a low back disability is denied.  

Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity is denied for the period prior to October 14, 2011.

 Entitlement to an initial evaluation of 20 percent for radiculopathy of the left lower extremity is granted as of October 14, 2011.
 
Entitlement to TDIU is denied.    


____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


